

SUBSCRIPTION AGREEMENT FOR COMMON SHARES
 
 
INSTRUCTIONS: To properly complete this Subscription Agreement:
 
(1)  All subscribers must complete all boxes on this face page and page 2 to
this face page and sign this face page.
(2)  All subscribers must complete and sign Exhibit 1.
(3)  If the subscriber is a fully managed account, please complete the "Name of
Subscriber" below in the following format: "Account____ by [insert name of
adviser, trust company or trust corporation]".
(4)  All completed documents should be returned to the Corporation, at CanWest
Petroleum Corporation, Suite 205, 707 - 7th Avenue S.W., Calgary, AB, T2P 3H6,
Attention: Patti Beatch; Fax Number: (403) 269-7566; email -
pbeatch@oilsandsquest.com no later than August 11, 2006.
 
This agreement is comprised of 15 pages (not including the Exhibit and
Schedule).
 

 
TO:  CanWest Petroleum Corporation (the "Corporation")


The undersigned (hereinafter referred to as the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of common shares of the
Corporation ("Common Shares") set forth below for the aggregate subscription
price set forth below (the "Aggregate Subscription Price"), representing a
subscription price of US$3.80 per Common Share, upon and subject to the
adjustments, terms and conditions set forth in "Terms and Conditions of
Subscription for Common Shares of CanWest Petroleum Corporation" attached hereto
(together with the face pages and Exhibit and Schedule hereto, the "Subscription
Agreement").
 
 
    ________________________________________
    (Name of Subscriber - please print)
 
    By:  _____________________________________
    (Authorized Signature)
 
    ________________________________________
    (Official Capacity or Title - please print)
 
    ________________________________________
(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)
 
    ________________________________________
    (Subscriber's Address)
 
    ________________________________________
    (Telephone Number) (E-Mail Address)
 
 
Number of Common Shares:
 
 
 
Aggregate Subscription Price:
 
 
If the Subscriber is signing as agent for a principal pursuant to paragraph
5(f), complete the following and ensure that Exhibit 1 is completed in respect
of each such principal:
 
    ________________________________________
    (Name of Principal)
 
    ________________________________________
    (Principal's Address)
 
 
Register the Common Shares as set forth below:
 
    ________________________________________
    (Name)
 
    ________________________________________
    (Account reference, if applicable)
 
    ________________________________________
    (Address)
 
 
 
Deliver the Common Shares as set forth below:
 
 
    ________________________________________
   (Name)
 
    ________________________________________
    (Account reference, if applicable)
 
    ________________________________________
    (Contact Name)
 
    ________________________________________
    (Address)
 
    ________________________________________
 

 
(SUBSCRIBERS MUST ALSO COMPLETE THE SECOND PAGE OF THIS FACE PAGE)
 



--------------------------------------------------------------------------------


 
 
Subscriber's Present Holdings:
 
The Subscriber represents that securities of the Corporation presently owned
(beneficially, directly or indirectly) by the Subscriber are as follows (please
indicate "nil" if you do not currently own any securities of the Corporation):
 
Type of Securities Presently Owned
 
 
Number or Amount
 
           





 
ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.
 
 
________________________________________, 2006


CANWEST PETROLEUM CORPORATION
 
By:________________________________________ 
 
 
Subscription No:








2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF SUBSCRIPTION FOR
COMMON SHARES OF CANWEST PETROLEUM CORPORATION
 
Terms of the Offering
 
1.  The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of each person on whose behalf the Subscriber is contracting) that this
subscription is subject to rejection or allotment by the Corporation in whole or
in part and is effective only upon acceptance by the Corporation. If this
subscription is rejected or allotted in whole or in part, the Subscriber
acknowledges that the unused portion of the Aggregate Subscription Price will be
promptly returned to the Subscriber without interest or deduction.
 
2.  The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of each person on whose behalf the Subscriber is contracting) that the Common
Shares subscribed for by it hereunder form part of a larger issuance and sale by
the Corporation of Common Shares at a subscription price of US$3.80 per Common
Share for aggregate gross proceeds of up to approximately CDN$20,000,000 (the
"Offering").
 
3.  The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of each person on whose behalf the Subscriber is contracting) that the gross
proceeds of the Offering will be used by the Corporation to purchase all of the
shares of Stripper Energy Services Inc. (the "Acquisition") which holds a 2.5%
gross overriding royalty on certain lands in the Province of Saskatchewan held
by Oilsands Quest Inc. ("OQI"), a subsidiary of the Corporation and for general
working capital purposes.
 
4.  The Corporation will use its commercially reasonable best efforts to cause:
(i) the Common Shares to be included in a shelf registration statement filed
with the U.S. Securities and Exchange Commission registering the Common Shares
for resale by the Subscriber; and (ii) such shelf registration statement to be
declared effective as soon as practicable, but no later than six months from the
Closing Time (as hereinafter defined); (iii) for the Corporation to become a
reporting issuer in Alberta by the Closing Date, or as soon thereafter as
possible.
 
Representations, Warranties and Covenants by Subscriber
 
5.  The Subscriber (on its own behalf and, if applicable, on behalf of each
person on whose behalf the Subscriber is contracting) represents, warrants and
covenants to the Corporation and its counsel (and acknowledges that the
Corporation and its counsel are relying thereon) both at the date hereof and at
the Closing Time (as defined herein) that:
 

(a)  
it acknowledges that the Corporation is not currently a reporting issuer in any
jurisdiction and that the applicable "hold period" under applicable securities
laws will not commence to run until the Corporation becomes a reporting issuer
in a jurisdiction of Canada and that it will only be able to resell the Common
Shares in accordance with limited exemptions under applicable securities
legislation and regulatory policy and it agrees that any certificates
representing the Common Shares will bear a legend indicating that the resale of
such securities is restricted pursuant to applicable securities legislation and
acknowledges that the Corporation will not register any transfer of the Common
Shares not made in accordance with Regulation S, pursuant to registration under
the U.S. Securities Act and applicable state securities laws or pursuant to an
available exemption from registration requirements; and

 

(b)  
it has been independently advised as to restrictions with respect to trading in
the Common Shares imposed by applicable securities laws, confirms that no
representation (written or oral) has been made to it by or on behalf of the
Corporation with respect thereto, acknowledges that it is aware of the
characteristics of the Common Shares and the risks relating to an investment
therein; and

 

(c)  
it has not received or been provided with, nor has it requested, nor does it
have any need to receive, any offering memorandum, any prospectus, sales or
advertising literature, or any other document (other than an annual report,
annual information form, interim report, information circular or any other
continuous disclosure document, other than an offering memorandum, the content
of which is prescribed by statute or regulation) describing or purporting to
describe the business and affairs of the Corporation which has been prepared for
delivery to, and review by, prospective purchasers in order to assist it in
making an investment decision in respect of the Common Shares; and

 
3

--------------------------------------------------------------------------------



(d)  
it has not become aware of any advertisement in printed media of general and
regular paid circulation (or other printed public media), radio, television or
telecommunications or other form of advertisement (including electronic display)
with respect to the distribution of the Common Shares; and

 

(e)  
unless it is purchasing under paragraph 5(f) or (g), it is purchasing the Common
Shares as principal for its own account, not for the benefit of any other
person, for investment only and not with a view to the resale or distribution of
all or any of the Common Shares, it is resident in or otherwise subject to the
applicable securities laws of British Columbia, Alberta, Saskatchewan, Manitoba
or Ontario and it is an "accredited investor", as such term is defined in
National Instrument 45-106 - "Prospectus and Registration Exemptions" ("NI
45-106") promulgated under the securities legislation of all of the provinces of
Canada (other than Quebec), it was not created or used solely to purchase or
hold securities as an "accredited investor" as described in paragraph (m) of the
definition of "accredited investor" in NI 45-106 and has concurrently executed
and delivered a Representation Letter in the form attached as Exhibit 1 to this
Subscription Agreement and has initialed in Appendix "A" thereto indicating that
the Subscriber satisfies (and will satisfy at the Closing Time) one of the
categories of "accredited investor" set forth in such definition; and

 

(f)  
if it is purchasing the Common Shares and is acting as agent for one or more
disclosed principals, each of such principals is purchasing as principal for its
own account, not for the benefit of any other person, for investment only, and
not with a view to the resale or distribution of all or any of the Common
Shares, and

 

(i)  
each of such principals complies with paragraph 5(e) hereof and the Subscriber
acknowledges the Corporation is required by law to disclose to certain
regulatory authorities the identity of each beneficial purchaser of Common
Shares for whom it may be acting, it is resident in the jurisdiction set out as
the "Subscriber's Address" and each beneficial purchaser is resident in the
jurisdiction set out as the "Principal's Address"; and

 

(ii)  
if it is not an individual, it pre-existed the offering of the Common Shares and
has a bona fide business purpose other than the investment in the Common Shares
and was not created, formed or established solely or primarily to acquire
securities, or to permit purchases of securities without a prospectus, in
reliance on an exemption from the prospectus requirements of applicable
securities legislation; and

 

(g)  
if it is a resident of or otherwise subject to applicable securities laws of any
jurisdiction other than the Provinces of Alberta, British Columbia, Manitoba,
Ontario or Saskatchewan, it is resident in the jurisdiction set out as the
"Subscriber's address", it is an "accredited investor" as such term is defined
in NI 45-106 and has concurrently executed and delivered a Representation Letter
in the form attached as Exhibit 1 to this Subscription Agreement and has
initialed in Appendix "A" thereto indicating that the Subscriber satisfies (and
will satisfy at the Closing Time) one of the categories of "accredited investor"
set forth in such definition and, it, or any beneficial purchaser for whom it is
acting, complies with the requirements of all applicable securities legislation
in the jurisdiction of its residence and will provide such evidence of
compliance with all such matters as the Corporation may request; and

 

(h)  
it is purchasing the Common Shares pursuant to paragraph 5(e), (f) or (g), and:

 

(i)  
the Common Shares have not been offered to the Subscriber in the United States
and the Subscriber and the individuals making the order to purchase the Common
Shares and executing and delivering this Subscription Agreement on behalf of the
Subscriber were not in the United States when the order was placed and this
Subscription Agreement was executed and delivered; and

 
4

--------------------------------------------------------------------------------



(ii)  
it is not a U.S. person (a "U.S. Person") (as defined in Regulation S under the
United States Securities Act of 1933, as amended (the "U.S. Securities Act"),
which definition includes, but is not limited to, an individual resident in the
United States, an estate or trust of which any executor or administrator or
trustee, respectively, is a U.S. Person and any partnership or corporation
organized or incorporated under the laws of the United States and any
partnership or corporation if organized or incorporated under the laws of any
foreign jurisdiction and formed by a U.S. Person principally for the purpose of
investing in securities not registered under the U.S. Securities Act, unless it
is organized or incorporated and owned by "accredited investors" (as such term
is defined in Rule 501(a) of Regulation D under the U.S. Securities Act) who are
not natural persons, estates or trusts) and is not purchasing the Common Shares
on behalf of, or for the account or benefit of, a person in the United States or
a U.S. Person; and

 

(i)  
it is aware that the Common Shares have not been and will not be registered
under the U.S. Securities Act or the securities laws of any state and that these
securities are not being offered or sold in the United States, it understands
that the Common Shares are "restricted securities" as defined in Rule 144 under
the U.S. Securities Act and agrees that if it decides to offer, sell or
otherwise transfer the Common Shares, such shares may only be offered, sold or
otherwise transferred in accordance with the provisions of Regulation S under
the U.S. Securities Act, pursuant to registration under the U.S. Securities Act,
or pursuant to an available exemption from registration under the U.S.
Securities Act and applicable State securities laws and it agrees not to engage
in hedging transactions with regard to the Common Shares unless in compliance
with the U.S. Securities Act; and it acknowledges that the certificates
representing the Common Shares (and all certificates issued in exchange therfor
or in substitution thereof) will bear a legend to the effect that transfer is
prohibited except in accordance with the provisions of Regulation S, pursuant to
registration under the U.S. Securities Act, or pursuant to an available
exemption from registration under the U.S. Securities Act and applicable State
securities laws, and that hedging transactions involving the securities may not
be conducted unless in compliance with the U.S. Securities Act, until such time
as such legend is no longer required under applicable requirements of the U.S.
Securities Act or applicable state securities laws; and

 

(j)  
it acknowledges that:

 

(i)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Common Shares; and

 

(ii)  
there is no government or other insurance covering the Common Shares; and

 

(iii)  
there are risks associated with the purchase of the Common Shares; and

 

(iv)  
there are restrictions on the Subscriber's ability to resell the Common Shares
and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Common Shares; and

 

(v)  
the Corporation has advised the Subscriber that the Corporation is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person or company registered to sell securities
under the Securities Act (Alberta) and other applicable securities laws and, as
a consequence of acquiring securities pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (Alberta) and
other applicable securities laws, including statutory rights of rescission or
damages, will not be available to the Subscriber; and

 

(k)  
if a corporation, partnership, unincorporated association or other entity, it
has the power, authority and legal capacity to enter into and be bound by this
Subscription Agreement and take all action pursuant hereto and further certifies
that all necessary approvals of directors, shareholders or otherwise have been
given and obtained; and

 
5

--------------------------------------------------------------------------------



(l)  
if an individual, it is of the full age of majority and is legally competent to
execute and deliver this Subscription Agreement and take all action pursuant
hereto; and

 

(m)  
the entering into of this Subscription Agreement and the completion of the
transactions contemplated hereby will not result in a violation of any of the
terms or provisions of any law applicable to the Subscriber, or if the
Subscriber is not a natural person, any of the Subscriber's constating
documents, or any agreement to which the Subscriber is a party or by which it is
bound; and

 

(n)  
if the Subscriber is a body corporate, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation; and

 

(o)  
this Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber; and

 

(p)  
in the case of a subscription by it for Common Shares acting as agent for a
disclosed principal, it is duly authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
such subscription on behalf of such principal and this Subscription Agreement
has been duly authorized, executed and delivered by or on behalf of, and
constitutes a legal, valid and binding agreement of, such principal; and

 

(q)  
it has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment and is able to bear the
economic risk of loss of its investments or, where it is not purchasing as
principal, each beneficial purchaser is able to bear the economic risk of loss
of its investment; and

 
 

(r)  
the Subscriber confirms that neither the Corporation nor any of its directors,
employees, officers or affiliates, have made any representations (written or
oral) to the Subscriber: (i) regarding the future value of the Common Shares;
(ii) that any person will resell or repurchase the Common Shares; or (iii) that
any person will refund the purchase price of the Common Shares other than as
provided in this Subscription Agreement; and

 

(s)  
except for the representation and warranties made by the Corporation to the
Subscriber herein, it has relied solely upon publicly available information
relating to the Corporation and not upon any verbal or written representation as
to fact or otherwise made by or on behalf of the Corporation and acknowledges
that the Corporation's counsel is acting as counsel to the Corporation and not
as counsel to the Subscriber; and

 

(t)  
it understands that the Common Shares are being offered for sale only on a
"private placement" basis and that the sale and delivery of the Common Shares is
conditional upon such sale being exempt from the requirements under applicable
securities laws as to the filing of a prospectus or delivery of an offering
memorandum or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
delivering an offering memorandum and, as a consequence (i) it is restricted
from using most of the civil remedies available under securities legislation;
(ii) it may not receive information that would otherwise be required to be
provided to it under securities legislation; and (iii) the Corporation is
relieved from certain obligations that would otherwise apply under securities
legislation; and

 

(u)  
if required by applicable securities legislation, regulations, rules, policies
or orders or by any securities commission, stock exchange or other regulatory
authority, the Subscriber will execute, deliver, file and otherwise assist the
Corporation in filing such reports, undertakings and other documents with
respect to the issue of the Common Shares (including, without limitation, a
Representation Letter in the form attached as Exhibit 1); and

 

(v)  
it undertakes and agrees that it will not offer or sell the Common Shares in the
United States unless such securities are registered under the U.S. Securities
Act and the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available; and

 
6

--------------------------------------------------------------------------------



(w)  
it will not resell the Common Shares except in accordance with the provisions of
applicable securities legislation and stock exchange rules; and

 

(x)  
the acquisition of the Common Shares hereunder by the Subscriber will not result
in the Subscriber becoming a "control person", as defined under applicable
securities laws; and

 

(y)  
the Subscriber does not act jointly or in concert with any other person or
company for the purposes of acquiring securities of the Corporation; and

 

(z)  
the Subscriber acknowledges that the Corporation may complete additional equity
financings in the future which may have a dilutive effect on the Subscriber's
shareholdings in the Corporation; and

 

(aa)  
the funds representing the Aggregate Subscription Price which will be advanced
by the Subscriber hereunder will not represent proceeds of crime for the
purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and the Subscriber acknowledges that the Corporation may in the future
be required by law to disclose the Subscriber's name and other information
relating to this Subscription Agreement and the Subscriber's subscription
hereunder, on a confidential basis, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and to the best of the
Subscriber's knowledge (i) none of the subscription funds to be provided by the
Subscriber (A) have been or will be derived from or related to any activity that
is deemed criminal under the law of Canada, the United States of America, or any
other jurisdiction, or (B) are being tendered on behalf of a person or entity
who has not been identified to the Subscriber, and (ii) it shall promptly notify
the Corporation if the Subscriber discovers that any of such representations
ceases to be true, and to provide the Corporation with appropriate information
in connection therewith; and

 

(bb)  
it acknowledges that this Subscription Agreement and the Exhibit hereto require
the Subscriber (or any beneficial purchaser for whom the Subscriber is
contracting) to provide certain personal information to the Corporation. Such
information is being collected by the Corporation for the purposes of completing
the offering of Common Shares, which includes, without limitation, determining
the Subscriber's (or any beneficial purchaser for whom the Subscriber is
contracting) eligibility to purchase the Common Shares under applicable
securities legislation, preparing and registering any certificates representing
Common Shares to be issued to the Subscriber and completing filings required by
any stock exchange or securities regulatory authority. The Subscriber's (or any
beneficial purchaser for whom the Subscriber is contracting) personal
information may be disclosed by the Corporation to: (a) stock exchanges or
securities regulatory authorities, (b) the Corporation's registrar and transfer
agent, and (c) any of the other parties involved in the offering, including
legal counsel to the Corporation. By executing this Subscription Agreement, the
Subscriber (or any beneficial purchaser for whom the Subscriber is contracting)
consents to the foregoing collection, use and disclosure of the Subscriber's (or
any beneficial purchaser for whom the Subscriber is contracting) personal
information. The Subscriber (or any beneficial purchaser for whom the Subscriber
is contracting) also consents to the filing of copies or originals of any of the
Subscriber's (or any beneficial purchaser for whom the Subscriber is
contracting) documents described in Section 7 below as may be required to be
filed with any stock exchange or securities regulatory authority in connection
with the transactions contemplated hereby. Without limiting the generality of
the foregoing, the Subscriber (or any beneficial purchaser for whom the
Subscriber is contracting) (if resident in the Province of Ontario) further
acknowledges that: (a) the Corporation will deliver to the Ontario Securities
Commission (the "OSC") the Subscriber's (or any beneficial purchaser for whom
the Subscriber is contracting) full name, residential address and telephone
number, the number of Common Shares purchased by the Subscriber (or any
beneficial purchaser for whom the Subscriber is contracting) hereunder, the
total purchase price paid by the Subscriber (or any beneficial purchaser for
whom the Subscriber is contracting) hereunder, the exemption under applicable
securities laws relied upon in respect of the Subscriber's (or any beneficial
purchaser for whom the Subscriber is contracting) purchase of Common Shares
hereunder and the date the Common Shares subscribed for hereunder were
distributed to the Subscriber (or any beneficial purchaser for whom the
Subscriber is contracting); (b) the information set forth in (a) immediately
above is being collected indirectly by the OSC under the authority granted to it
under securities legislation for the purposes of the administration and
enforcement of the securities legislation of Ontario; and (c) the title,
business address and telephone number of the public official in Ontario who can
answer questions about the OSC's indirect collection of the information is as
follows: Administrative Assistant to the Director of Corporate Finance, Suite
1903, Box 5520 Queen Street West, Toronto, Ontario, M5H 3S8, Telephone (416)
593-8086. The Subscriber (or any beneficial purchaser for whom the Subscriber is
contracting) (if resident in the Province of Ontario) hereby authorizes the
indirect collection of the information set forth in (a) immediately above by the
OSC; and

 
7

--------------------------------------------------------------------------------



(cc)  
the Subscriber acknowledges that it has been encouraged to obtain independent
legal, income tax and investment advice with respect to its subscription for the
Common Shares and accordingly, has had the opportunity to acquire an
understanding of the meanings of all terms contained herein relevant to the
Subscriber for purposes of giving representations, warranties and covenants
under this Subscription Agreement.

 
Representations, Warranties and Covenants by the Corporation
 
6.  The Corporation represents, warrants and covenants to the Subscriber (and
acknowledges that the Subscriber is relying thereon) both at the date hereof and
at the Closing Time (as defined herein) that:
 

(a)  
the Corporation and each of its subsidiaries has been duly incorporated and is
validly existing under the laws of the jurisdiction of its incorporation and has
all requisite corporate capacity, power and authority to carry on its business,
as now conducted and as presently proposed to be conducted by it, and to own its
properties and assets;

 

(b)  
the Corporation is qualified to carry on business under the laws of each
jurisdiction in which it carries on a material portion of its business;

 

(c)  
the Corporation has conducted and is conducting and will conduct its business in
compliance in all material respects with all applicable laws, rules and
regulations and, in particular, all applicable licensing and environmental
legislation, regulations or by-laws or other lawful requirements of any
governmental or regulatory bodies applicable to it of each jurisdiction in which
it carries on a material portion of its business and holds all licences,
registrations and qualifications in all jurisdictions in which it carries on a
material portion of its business which are necessary or desirable to carry on
the business of the Corporation as now conducted and as presently proposed to be
conducted, all such licences, registrations or qualifications are valid and
existing and in good standing and none of such licences, registrations or
qualifications contains any burdensome term, provision, condition or limitation
which has or is likely to have any material adverse effect on the business of
the Corporation as now conducted or as proposed to be conducted, and the
Corporation is not aware of any legislation, regulation, rule or lawful
requirements presently in force or proposed to be brought into force which the
Corporation anticipates the Corporation will be unable to comply with without
materially adversely affecting the Corporation;

 

(d)  
the information and statements set forth in the audited financial statements of
the Corporation as at and for the year ended April 30, 2006, together with the
report of the Corporation's auditors thereon and notes thereto including the
management's discussion and analysis of the Corporation's financial condition
and results of operations related thereto (the "Financial Statements") and press
releases of the Corporation subsequent to April 30, 2006 (collectively the
"Documents") were true, correct, and complete and did not contain any
misrepresentation, as of the date of such information or statement, and were
prepared in accordance with and complied with all applicable securities and
corporate laws, rules, regulations, instruments, notices, blanket orders,
statements, procedures and policies (the "Applicable Securities Laws");

 

(e)  
the Corporation does not have any material subsidiaries other than OQI,
Anhydride Petroleum (USA) Inc., Township Petroleum Corporation and Western
Petrochemicals Corporation, the Corporation is not "affiliated" with or a
"holding corporation" of any other body corporate (within the meaning of those
terms in the Business Corporations Act (Alberta) (the "ABCA")), nor is it a
partner of any partnerships (other than participating in industry partnerships
in the ordinary course of business) or limited partnerships, and the Corporation
has no material shareholdings in any other corporation or business organization;

 
8

--------------------------------------------------------------------------------



(f)  
the minute books of the Corporation contain full, true and correct copies of the
constating documents of the Corporation and contain copies of all minutes of all
meetings and all consent resolutions of the directors, committees of directors
and shareholders of the Corporation and all such meetings were duly called and
properly held and all consent resolutions were properly adopted;

 

(g)  
the books of account and other records of the Corporation, whether of a
financial or accounting nature or otherwise, have been maintained in accordance
with prudent business practices;

 

(h)  
the Corporation has duly and timely filed, in proper form, returns in respect of
taxes under the income tax legislation of the United States and Canada and any
state of the United States and province or territory of Canada or any foreign
country having jurisdiction over affairs of the Corporation for all periods in
respect of which such filings have heretofore been required, if any, and all
taxes shown thereon, if any, have been paid or accrued on the books of the
Corporation and there are no outstanding agreements or waivers extending the
statutory period of limitations applicable to any federal, state, provincial or
other income tax return for any period, and all payments by the Corporation to
any non-resident of the United States or Canada have been made in accordance
with applicable legislation in respect of withholding tax; there are no
assessments or reassessments respecting the Corporation pursuant to which there
are amounts owing or discussions in respect thereof with any taxing authority
and the Corporation has withheld from each payment made to any of its officers,
directors, former directors and employees the amount of all taxes (including,
without limitation, income tax) and other deductions required to be withheld
therefrom and has paid the same to the proper tax or other authority within the
time required under any applicable tax legislation;

 

(i)  
all filings made by the Corporation under which the Corporation has received or
is entitled to government incentives, have been made in accordance, in all
material respects, with all applicable legislation and contain no
misrepresentations of material fact or omit to state any material fact which
could cause any amount previously paid to the Corporation or previously accrued
on the accounts thereof to be recovered or disallowed;

 

(j)  
except to the extent that any violation or other matter referred to in this
subparagraph does not have a material adverse effect on the business, financial
condition, assets, properties, liabilities or operations of the Corporation:

 

(i)  
the Corporation is not in violation of any applicable federal, provincial,
state, municipal or local laws, regulations, orders, government decrees or
ordinances with respect to environmental, health or safety matters
(collectively, "Environmental Laws");

 

(ii)  
the Corporation has operated its business at all times and has received,
handled, used, stored, treated, shipped and disposed of all contaminants without
violation of Environmental Laws;

 

(iii)  
except as have been disclosed in the Documents, there have been no spills,
releases, deposits or discharges of hazardous or toxic substances, contaminants
or wastes into the earth, air or into any body of water or any municipal or
other sewer or drain water systems by the Corporation that have not been
remedied;

 

(iv)  
no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the business or assets of the
Corporation;

 

(v)  
the Corporation has not failed to report to the proper federal, provincial,
municipal or other political subdivision, government, department, commission,
board, bureau, agency or instrumentality, domestic or foreign ("Government
Authority") the occurrence of any event which is required to be so reported by
any Environmental Law; and

 
9

--------------------------------------------------------------------------------



(vi)  
the Corporation holds, or will hold at the required time, all licences, permits
and approvals required under any Environmental Laws in connection with the
operation of its business and the ownership and use of its assets, all such
licences, permits and approvals are in full force and effect, and except for
notifications and conditions of general application to assets of the type owned
by the Corporation and the Corporation has not received any notification
pursuant to any Environmental Laws that any work, repairs, constructions or
capital expenditures are required to be made by it as a condition of continued
compliance with any Environmental Laws, or any licence, permit or approval
issued pursuant thereto, or that any licence, permit or approval referred to
above is about to be reviewed, made subject to limitation or conditions,
revoked, withdrawn or terminated;

 

(k)  
any and all operations of the Corporation and, to the knowledge of the
Corporation, any and all operations by third parties, on or in respect of the
assets and properties of the Corporation, have been conducted in accordance with
good oil and gas and mining industry practices and in material compliance with
applicable laws, rules, regulations, orders and directions of governmental and
other competent authorities;

 

(l)  
in respect of the assets and properties of the Corporation that are operated by
it, if any, the Corporation holds all valid licences, permits and similar rights
and privileges that are required and necessary under applicable law to operate
the assets and properties of the Corporation as presently operated;

 

(m)  
the Corporation has full corporate capacity, power and authority to enter into
this Subscription Agreement and to perform its obligations set out herein
(including, without limitation, to create, issue and sell the Common Shares) and
this Subscription Agreement will be, on the Closing Date, duly authorized,
executed and delivered by the Corporation and this Subscription Agreement will
on the Closing Date be a legal, valid and binding obligation of the Corporation
enforceable against the Corporation in accordance with its terms, subject to
laws relating to creditors' rights generally and except as rights to indemnity
may be limited by applicable law;

 

(n)  
at the Closing Time, the Common Shares will be duly and validly created,
authorized, allotted and reserved for issuance and, upon receipt of the purchase
price therefor, will be issued as fully paid and non-assessable Common Shares;

 

(o)  
the Corporation is not in default or breach of, and the execution and delivery
of, and the performance of and compliance with the terms of, this Subscription
Agreement by the Corporation or any of the transactions contemplated hereby,
does not and will not result in any breach of, or be in conflict with or
constitute a default under, or create a state of facts which, after notice or
lapse of time, or both, would result in a breach of or constitute a default
under, any term or provision of the constating documents, by-laws or resolutions
of the directors and shareholders of the Corporation, or any mortgage, note,
indenture, contract, agreement (written or oral), instrument, lease or other
document to which the Corporation is a party or by which it is bound or any
judgment, decree, order, statute, rule or regulation applicable to the
Corporation which default or breach might reasonably be expected to materially
adversely affect the business, operations, capital or condition (financial or
otherwise) of the Corporation or its properties or assets or would impair the
ability of the Corporation to consummate the transactions contemplated hereby or
to duly observe and perform its obligations contained in this Subscription
Agreement;

 

(p)  
there has not been any material change in the assets, liabilities or obligations
(absolute, accrued, contingent or otherwise) of the Corporation from the
position set forth in the Documents (other than as have been disclosed in the
Documents), and there has not been any material adverse change in the capital,
assets, liabilities (absolute, accrued, contingent or otherwise), business,
operations, capital or condition (financial or otherwise) of the Corporation
since April 30, 2006 and since that date there have been no material facts,
transactions, events or occurrences which, to the knowledge of the Corporation,
could materially adversely affect the capital, assets, liabilities (absolute,
accrued, contingent or otherwise), business, operations or condition (financial
or otherwise) or results of the operations of the Corporation;

 
10

--------------------------------------------------------------------------------



(q)  
the Financial Statements fairly present, in all material respects and in
accordance with generally accepted accounting principles in the United States,
consistently applied, the financial position and condition, the results of the
operations, cash flows and other information purported to be shown therein of
the Corporation as at the dates thereof and for the periods then ended and
reflect all assets, liabilities and obligations (absolute, accrued, contingent
or otherwise) of the Corporation as at the dates thereof required to be
disclosed in accordance with generally accepted accounting principles in the
United States, and include all adjustments necessary for a fair presentation;

 

(r)  
no officer, director, employee or any other person not dealing at arm's length
with the Corporation or, to the knowledge of the Corporation, any associate or
affiliate of any such person, owns, has or is entitled to any royalty, net
profits interest, carried interest, licensing fee or any other encumbrances or
claims of any nature whatsoever which are based on the Corporation's revenues;

 

(s)  
there has not been any material disagreement with the auditors of the
Corporation;

 

(t)  
the Corporation is not a party to or bound by any agreement of guarantee,
indemnification (other than an indemnification of directors and officers in
accordance with the by-laws of the Corporation and applicable laws,
indemnification agreements or covenants that are entered into arising in the
ordinary course of business, including operating and similar agreements,
indemnification and contribution provisions in agency and underwriting
agreements and in transfer agency agreements) or any other like commitment of
the obligations, liabilities (contingent or otherwise) or indebtedness of any
other person;

 

(u)  
other than as set forth in the Financial Statements, the Corporation does not
have any loans or other indebtedness outstanding which have been made to or from
any of its shareholders, officers, directors or employees or any other person
not dealing at arm's length with the Corporation that are currently outstanding;

 

(v)  
there are no actions, suits, proceedings or inquiries in existence or, to the
knowledge of the Corporation, pending or threatened against or affecting the
Corporation at law or in equity or before or by any federal, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality which in any way materially adversely affects, or may in any way
materially adversely affect, the business, operations, capital or condition
(financial or otherwise) or assets of the Corporation or which affects or may
affect the distribution of the Common Shares or which would impair the ability
of the Corporation to consummate the transactions contemplated hereby or to duly
observe and perform any of its covenants or obligations contained in this
Subscription Agreement and the Corporation is not aware of any existing ground
on which such action, suit, proceeding or inquiry might by commenced with any
reasonable likelihood of success;

 

(w)  
the authorized share capital of the Corporation consists of 260,000,000 shares
of common stock, par value U.S. $0.001 per share, of which 250,000,000 are
shares of common stock and 10,000,000 are shares of preferred stock;

 

(x)  
none of the directors, officers or employees of the Corporation, any person who
owns, directly or indirectly, more than 10% of any class of securities of the
Corporation, or any associate or affiliate of any of the foregoing, had or has
any material interest, direct or indirect, in any material transaction or any
proposed material transaction with the Corporation which, as the case may be,
materially affects, is material to or will materially affect the Corporation;

 

(y)  
no securities commissions (the "Securities Commission") or similar regulatory
authorities in the provinces of Alberta, British Columbia, Saskatchewan,
Manitoba and Ontario and such other provinces and other foreign jurisdictions in
which there are Subscribers which are acceptable to the Corporation (the
"Selling Jurisdictions"), other securities commission or similar regulatory
authority, or any stock exchange in Canada or the United States has issued any
order which is currently outstanding preventing or suspending trading in any
securities of the Corporation, no such proceeding is, to the knowledge of the
Corporation, pending, contemplated or threatened and the Corporation is not in
default of any material requirement of Applicable Securities Laws of the Selling
Jurisdictions or securities laws in the United States;

 
11

--------------------------------------------------------------------------------



(z)  
the Corporation has filed all reports required to be filed with the United
States Securities and Exchange Commission (the "SEC") pursuant to Section 13 of
the United States Securities Exchange Act of 1934, as amended, and the Common
Shares are quoted on the OTC Bulletin Board;

 

(aa)  
to the knowledge of the Corporation, no insider of the Corporation has a present
intention to sell any securities of the Corporation held by it;

 

(bb)  
no authorization, approval or consent of any court or governmental authority or
agency is required to be obtained by the Corporation in connection with the sale
and delivery of the Common Shares except as contemplated hereby;

 

(cc)  
the Corporation has not incurred any obligation or liability, contingent or
otherwise, or brokerage fees, finder's fees, underwriter's or agent's commission
or other similar forms of compensation with respect to the transactions
contemplated hereby;

 

(dd)  
the form and terms of definitive certificates representing the Common Shares
have been duly approved and adopted by the Corporation and comply with all legal
requirements relating thereto;

 

(ee)  
the Corporation does not have any reason to believe that the representations and
warranties of OQI in the agreement dated June 9, 2006 between the Corporation
and OQI respecting the proposed reorganization (the "Reorganization") involving
the Corporation and OQI (the "Reorganization Agreement") are not true and
correct as of the date hereof or that OQI is in breach of any covenants of OQI
in the Reorganization Agreement except such as would not have a material adverse
effect on the business, operations, capital, properties, assets, liabilities
(absolute, accrued, contingent or otherwise) or results of operations of OQI or
the Corporation, as applicable;

 

(ff)  
the representations and warranties of the Corporation in the Reorganization
Agreement are true and correct as of the date hereof, except as such would not
have a material adverse effect on the business, operations, capital, properties,
assets, liabilities (absolute, accrued, contingent or otherwise), condition
(financial or otherwise) or results of operations of the Corporation;

 

(gg)  
the Corporation is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts that are customary in the
business in which it is engaged; to the best of the Corporation's knowledge, all
policies of insurance and fidelity or surety bonds insuring the Corporation or
its business, assets, employees, officers and directors are in full force and
effect, the Corporation is in compliance with the terms of such policies and
instruments in all material respects and there are no material claims by the
Corporation under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
the Corporation has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on the
condition (financial or otherwise) prospects, earnings, business or properties
of the Corporation;

 

(hh)  
to the knowledge of the Corporation, none of its directors or officers are
subject to an order or ruling of any securities regulatory authority or stock
exchange prohibiting such individual from acting as a director or officer of a
public company or of a company listed on a particular stock exchange;

 

(ii)  
the Corporation has taken or will take prior to the Closing Date all such steps
as may be necessary to comply with such requirements of Applicable Securities
Laws such that the Common Shares, may, in accordance with Applicable Securities
Laws, be offered for sale and sold on a private placement basis in the Selling
Jurisdictions and the Corporation agrees that it will refuse to register any
transfer of the Common Shares not made in accordance with Regulation S, pursuant
to registration under the U.S. Securities Act and applicable state securities
laws or pursuant to an available exemption from registration requirements;

 

(jj)  
other than as set forth in the Corporation's disclosure documents as publicly
filed with the United States Securities and Exchange Commission and available
for viewing on the Electronic Data Gathering, Analysis, and Retrieval System
(the "Disclosure Record"), there are no material contracts or agreements to
which the Corporation is a party or by which it is bound and each of the
contracts and agreements set forth in the Corporation's Disclosure Record
constitutes a legally valid and binding agreement of the Corporation enforceable
in accordance with their respective terms and, to the knowledge of the
Corporation, no party thereto is in default thereunder;

 
12

--------------------------------------------------------------------------------



(kk)  
except as set forth in the Corporation's Disclosure Record, the Corporation is
not a party to any contracts of employment which may not be terminated on one
month's notice or which provide for payments occurring on a change of control of
the Corporation;

 

(ll)  
the Corporation adopted a shareholder rights plan in March 2006 and reserved
250,000 shares of Series A Junior Participating Preferred Stock. Pursuant to the
Reorganization Agreement, approximately 73,901,500 Common Shares will be
issuable (on a fully-diluted basis, subject to adjustment in certain
circumstances) upon exchange of the exchangeable shares issued to OQI
shareholders;

 

(mm)  
neither the Corporation nor any of its shareholders is a party to any unanimous
shareholders agreement, pooling agreement, voting trust or other similar type of
arrangements in respect of outstanding securities of the Corporation other than
the Voting and Exchange Trust Agreement contemplated by the Reorganization
Agreement;

 

(nn)  
the closing of the Reorganization is scheduled to take place on or prior to 5:00
p.m. (Calgary time) on August 14, 2006, and to the knowledge of the Corporation
no event has occurred or condition exists which may prevent the Reorganization
from being completed pursuant to and in accordance with the terms and conditions
of the Reorganization Agreement; and

 

(oo)  
the obligations of the Subscribers hereunder shall be conditional upon the
Subscribers receiving, and the Subscribers shall have the right on the Closing
Date to withdraw all Subscription Agreements delivered and not previously
withdrawn by Subscribers unless the Subscribers receive, on the Closing Date a
legal opinion of the Corporation's counsel addressed to the Subscribers, in form
and substance satisfactory to the Subscribers relating to the offering, issuance
and sale of the Common Shares, including, without limitation, the matters set
forth in Schedule "A" and as to all other legal matters, including compliance
with Applicable Securities Laws of the Selling Jurisdictions in Canada in which
Common Shares were sold, in any way connected with the offering, issuance, sale
and delivery of the Common Shares, it being understood that such counsel may
rely on the opinions of local counsel acceptable to them as to matters governed
by the laws of jurisdictions other than the jurisdictions of residence of such
counsel and on certificates of officers of the Corporation, public officials and
the auditors of the Corporation as to relevant matters of fact.

 
13

--------------------------------------------------------------------------------


Closing
 
7.  The Subscriber agrees to deliver to CanWest Petroleum Corporation, 205, 707
- 7th Avenue S.W., Calgary, Alberta, T2P 3H6, Attention: Patti Beatch not later
than 4:00 p.m. (Calgary time) on August 11, 2006: (a) this duly completed and
executed Subscription Agreement; (b)  a fully executed and completed
Representation Letter in the form of Exhibit 1; and (c) a certified cheque or
bank draft payable to the Corporation for the Aggregate Subscription Price or
payment of the same amount in such other manner as is acceptable to the
Corporation, including by wire transfer as provided below. The Subscriber may
pay the Aggregate Subscription Price in Canadian currency, converted using the
“noon spot rate” for currency exchange as quoted by the Bank of Canada in
Ottawa, Ontario, at or near 12:00 noon (Ottawa time), on such business day
immediately preceding the payment, or using such other currency exchange rate
agreed to in writing between the Subscriber and the Corporation. The Subscriber
may also pay the Aggregate Subscription Price by way of wire transfer to Macleod
Dixon llp, the Corporation's counsel, at the coordinates set out in Schedule
"B".
 
8.  The sale of the Common Shares pursuant to this Subscription Agreement will
be completed at the offices of Macleod Dixon llp, the Corporation's counsel, in
Calgary, Alberta at 1:00 p.m. (Calgary time) or such other time as the
Corporation may agree (the "Closing Time") on August 14, 2006 or such other date
as the Corporation may agree (the "Closing Date"). At the Closing Time, the
Subscriber shall deliver to the Corporation this Subscription Agreement, and the
aggregate subscription amount against delivery by the Corporation of the
certificate representing the Common Shares.
 
9.  The Corporation shall be entitled to rely on delivery of a facsimile copy of
executed subscriptions, and acceptance by the Corporation of such facsimile
subscriptions shall be legally effective to create a valid and binding agreement
between the Subscriber and the Corporation in accordance with the terms hereof.
In addition, this Subscription Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which shall constitute one
and the same document.
 
General
 
10.  The Subscriber agrees that the representations, warranties and covenants of
the Subscriber herein will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time and will survive the
completion of the issuance of the Common Shares. The representations, warranties
and covenants of the Subscriber herein are made with the intent that they be
relied upon by the Corporation and its counsel in determining the eligibility of
a purchaser of Common Shares and the Subscriber (on its own behalf and, if
applicable, on behalf of each person on whose behalf the Subscriber is
contracting) agrees to indemnify and hold harmless the Corporation and its
affiliates, shareholders, directors, officers, partners, employees, legal
counsel and agents, from and against all losses, claims, costs, expenses and
damages or liabilities whatsoever which any of them may suffer or incur which
are caused or arise from a breach thereof. The Subscriber undertakes to
immediately notify the Corporation at CanWest Petroleum Corporation, 205, 707 -
7th Avenue S.W., Calgary, AB, T2P 3H6, Attention: T. Murray Wilson (Fax Number:
(403)  269-7566), of any change in any statement or other information relating
to the Subscriber set forth herein which takes place prior to the Closing Time.
 
11.  The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the purchase of the Common Shares by the
Subscriber shall be borne by the Subscriber.
 
12.  The obligations of the parties hereunder are subject to all required
regulatory approvals being obtained.
 
13.  The Subscriber acknowledges that it has consented to and requested that all
documents evidencing or relating in any way to the sale of the Common Shares be
drawn up in the English language only. Le soussigné reconna t par les présentes
avoir consenti et exigé que tous les documents faisant foi ou se repportant de
quelque manière à la vente de ces actions soient rédigés en anglais seulement.
 
14.  The contract arising out of this Subscription Agreement and all documents
relating thereto shall be governed by and construed in accordance with the laws
of the Province of Alberta and the federal laws of Canada applicable therein.
The parties irrevocably attorn to the exclusive jurisdiction of the courts of
the Province of Alberta. Time shall be of the essence hereof.
 
14

--------------------------------------------------------------------------------


15.  This Subscription Agreement represents the entire agreement of the parties
hereto relating to the subject matter hereof and there are no representations,
covenants or other agreements relating to the subject matter hereof except as
stated or referred to herein.
 
16.  The terms and provisions of this Subscription Agreement shall be binding
upon and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent to the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.
 
17.  The Subscriber, on its own behalf and, if applicable, on behalf of others
for whom it is contracting hereunder, agrees that this subscription is made for
valuable consideration and may not be withdrawn, cancelled, terminated or
revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.
 
18.  Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.
 
19.  The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.
 
20.  The headings used in this Subscription Agreement have been inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Subscription Agreement or any provision hereof.
 
21.  The covenants, representations and warranties contained herein shall
survive the closing of the transactions contemplated hereby. In this
Subscription Agreement (including attachments), references to "$" are to
Canadian dollars.
 
 

15

--------------------------------------------------------------------------------




EXHIBIT 1
 
REPRESENTATION LETTER
 


(ALL SUBSCRIBERS MUST COMPLETE THIS EXHIBIT 1)


TO: CanWest Petroleum Corporation (the "Corporation")
 
In connection with the purchase of common shares of the Corporation ("Common
Shares") by the undersigned subscriber or, if applicable, the disclosed
principal on whose behalf the undersigned is purchasing as agent (the
"Subscriber" for the purposes of this Exhibit 1), the Subscriber hereby
represents, warrants, covenants and certifies to the Corporation that:
 
1.  The Subscriber is resident in one of the Provinces of British Columbia,
Alberta, Saskatchewan, Manitoba or Ontario or is otherwise subject to applicable
securities laws of one of the Provinces of British Columbia, Alberta,
Saskatchewan, Manitoba or Ontario;
 
2.  The Subscriber is purchasing the Common Shares as principal (NOTE: For this
purpose, a trust company or trust corporation described in paragraph (p) in
Appendix "A" to this Representation Letter (other than a trust company or trust
corporation registered under the laws of Prince Edward Island that is not
registered or authorized under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada) and a person
described in paragraph (q) in Appendix "A" to this Representation Letter is
deemed to be purchasing as principal);
 
3.  The Subscriber is (and will be at the Closing Time) an "accredited investor"
within the meaning of National Instrument 45-106 entitled "Prospectus and
Registration Exemptions" by virtue of satisfying the indicated criterion as set
out in Appendix "A" to this Representation Letter; and
 
4.  Upon execution of this Exhibit 1 by or on behalf of the Subscriber, this
Exhibit 1 shall be incorporated into and form a part of the Subscription
Agreement to which this Exhibit is attached.
 
Dated: _________________________, 2006
 
                              ________________________________________
Print name of Subscriber, or person signing as agent on
behalf of Subscriber


    By:________________________________________
Signature
 
      ________________________________________
Print name of Signatory (if different from Subscriber or agent, as applicable)


                                    ________________________________________
Title


 
* If the Subscriber is a fully managed account, please complete in the following
format: "Account____ by [insert name of adviser, trust company or trust
corporation]"
 


** PLEASE INITIAL THE APPLICABLE PROVISION IN APPENDIX "A" ON THE FOLLOWING
PAGES **





16

--------------------------------------------------------------------------------




APPENDIX "A"
 
TO EXHIBIT 1


 
NOTE: THE INVESTOR MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITION
BELOW.
 
Accredited Investor - (defined in National Instrument 45-106) means:
 

  ___________
a Canadian financial institution, or a Schedule III bank; or
 
  ___________
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada); or
 
  ___________
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary; or
 
  ___________
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador); or
 
  ___________
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d); or
 
  ___________
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada; or
 
  ___________
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scolaire de l'ile de
Montreal or an intermuncipal management board in Quebec; or
 
  ___________
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government; or
 
  ___________
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada; or
 
  ___________
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialed.
  ___________
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialed.
  ___________
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialed.
  ___________
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements; or
 

 
17

--------------------------------------------------------------------------------



  ___________
an investment fund that distributes or has distributed its securities only to:
 
(i) a person that is or was an accredited investor at the time of the
distribution,
 
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment
in investment funds], or
 
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment]; or
 
  ___________
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt; or
 
  ___________
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be; or
 
  ___________
a person acting on behalf of a fully managed account managed by that person, if
that person:
 
(i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
 
(ii) in Ontario, is purchasing a security that is not a security of an
investment fund; or
 
  ___________
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded; or
 
  ___________
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function; or
 
  ___________
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
 
  ___________
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
 
  ___________
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:
 
(i) an accredited investor, or
 
(ii) an exempt purchaser in Alberta or British Columbia after National
Instrument 45-106 came into force.

For the purposes hereof:
 
an issuer is an "affiliate" of another issuer if
 
(a)    one of them is the subsidiary of the other, or
 
(b)    each of them is controlled by the same person;
 
"bank" means a bank named in Schedule I or II of the Bank Act (Canada);
 
"beneficial ownership" of securities by a person has the meaning given thereto
under securities laws of the applicable province of Canada;
 
18

--------------------------------------------------------------------------------


"Canadian financial institution" means
 

 
(a)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 

 
(b)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction in
Canada;

 
a person (first person) is considered to "control" another person (second
person) if
 

 
(a)
the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

 

 
(b)
the second person is a partnership, other than a limited partnership, and first
person holds more than 50% of the interests of the partnership, or

 

 
(c)
the second person is a limited partnership and the general partner of the
limited partnership is the first person;

 
"director" means
 

 
(a)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 

 
(b)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
"financial assets" means
 
(a)    cash,
 
(b)    securities, or
 

 
(c)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
"foreign jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;
 
"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;
 
"investment fund" means a mutual fund or non-redeemable investment fund, and,
for greater certainty, in British Columbia includes an employee venture capital
corporation that does not have a restricted constitution , and is registered
under Part 2 of the Employee Investment Act (British Columbia), R.S.B.C. 1996 c.
112, and whose business objective is making multiple investments and a venture
capital corporation registered under Part 1 of the Small Business Venture
Capital Act (British Columbia), R.S.B.C. 1996 c.429 whose business objective is
making multiple investments;
 
"jurisdiction" means a province or territory of Canada except when used in the
term "foreign jurisdiction";
 
"individual" means a natural person, but does not include
 

 
(a)
a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or a trust, or

 

 
(b)
a natural person in the person's capacity as trustee, executor, administrator or
other legal representative;

 
19

--------------------------------------------------------------------------------


"mutual fund" includes an issuer of securities that entitles the holder to
receive on demand, or within a specified period after demand, an amount computed
by reference to the value of a proportionate interest in the whole or in part of
the net assets, including a separate fund or trust account, of the issuer of the
securities, and, for the purposes of British Columbia securities law, also
includes
 

 
(a)
an issuer described in an order that the British Columbia Securities Commission
may make pursuant to section 3.2 of the Securities Act (British Columbia); and

 

 
(b)
an issuer that is in a class of prescribed issuers,

 
but does not include an issuer, or a class of issuers, described in an order
that the British Columbia Securities Commission may make under section 3.1 of
the Securities Act (British Columbia);
 
"non-redeemable investment fund" means an issuer,
 
(a)    whose primary purpose is to invest money provided by its securityholders,
 
(b)    that does not invest,
 

 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a nonredeemable investment fund, or

 

 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
(c)    that is not a mutual fund;
 
"person" includes
 
(a)    an individual,
 
(b)    a corporation,
 

 
(c)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 

 
(d)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
"regulator" means, for the local jurisdiction, the Executive Director or
Director as defined under securities legislation of the local jurisdiction;
 
"related entity" means, for an issuer, a person that controls or is controlled
by the issuer or that is controlled by the same person that controls the issuer;
 
"related liabilities" means:
 

 
(a)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

 
(b)    liabilities that are secured by financial assets;
 
"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);
 
"securities legislation" means the securities act, regulations, rules, blanket
rulings and orders of the applicable province of Canada;
 
"securities regulatory authority" means the securities commission or similar
authority of the applicable province of Canada;
 
20

--------------------------------------------------------------------------------


"spouse" means an individual who,
 

 
(a)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 

 
(b)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 

 
(c)
in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 
"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary; and
 
"voting security" means any security which:
 
(a)    is not a debt security; and
 

 
(b)
carries a voting right either under all circumstances or under some contingency
that has occurred and is continuing.

 

21

--------------------------------------------------------------------------------





SCHEDULE "A"
 
1.  The Corporation has been duly incorporated under the laws of Colorado, is a
corporation existing under the laws of Colorado, and has not been dissolved. The
Corporation has all requisite corporate power and capacity to carry on its
business as now conducted by it and to own its properties and assets, and is
qualified to carry on business in British Columbia and Alberta.
 
2.  The Corporation has full corporate power and authority to enter into the
Subscription Agreements and the Subscription Agreements have been duly
authorized, executed and delivered by the Corporation and constitute legal,
valid and binding obligations of the Corporation enforceable against the
Corporation in accordance with their terms, subject to laws relating to
creditors rights generally and except as rights to indemnity may be limited by
applicable laws.
 
3.  The execution and delivery of the Subscription Agreements and the
fulfillment of the terms thereof by the Corporation, and the performance of and
compliance with the terms of the Subscription Agreements by the Corporation, do
not and will not result in a breach of, or constitute a default under, and do
not and will not create a state of facts which, after notice or lapse of time or
both, will result in a breach of or constitute a default under:
 

(a)  
any applicable laws of the Province of Alberta or the federal laws of Canada
applicable therein;

 

(b)  
any term or provision of the articles or by-laws of the Corporation;

 

(c)  
any resolutions of the directors (or any committee thereof) or the shareholders
of the Corporation;

 

(d)  
of which counsel is aware, any mortgage, note, indenture, contract, agreement
(written or oral), instrument, lease or other document to which the Corporation
is a party or by which the Corporation is bound as at the Closing Date; or

 

(e)  
of which counsel is aware, any judgment, decree or order, of any court,
governmental agency or body or regulatory authority having jurisdiction over the
Corporation or its properties or assets,

 
which default or breach might reasonably be expected to materially adversely
affect the business, operations, capital or condition (financial or otherwise)
of the Corporation or its properties or assets.
 
4.  The Common Shares have been reserved and allotted for issuance and have been
validly issued as fully paid and non-assessable Common Shares.
 
5.  The form of the definitive Common Share certificates have been approved by
the board of directors of the Corporation and comply with all legal requirements
relating thereto.
 
6.  The offering, issuance and sale of the Common Shares by the Corporation to
Subscribers in the Selling Jurisdictions in accordance with and pursuant to the
Subscription Agreements is exempt from the prospectus and registration
requirements of Applicable Securities Laws and no documents are required to be
filed, proceedings taken or approvals, permits, consents or authorizations of
regulatory authorities in the Selling Jurisdictions obtained under Applicable
Securities Laws to permit such offering, issuance, sale and delivery, other than
the execution and filing by or on behalf of the Corporation of reports of the
trade required to be filed under Applicable Securities Laws, together with the
requisite filing fees.
 
7.  The first trade of the Common Shares is exempt from the prospectus
requirements of Applicable Securities Laws, and no documents are required to be
filed, proceedings taken or approvals, permits, consents, orders or
authorizations of regulatory authorities required to be obtained under the
Applicable Securities Laws in connection with the first trade by the Subscribers
in each of the Selling Jurisdictions of the Common Shares through registrants
registered under the Applicable Securities Laws of such Selling Jurisdiction who
have complied with such Applicable Securities Laws or in circumstances in which
there is an exemption from the registration requirements of the Applicable
Securities Laws of such Selling Jurisdiction, subject to certain qualifications.
 
8.  The authorized and issued capital of the Corporation.
 

22

--------------------------------------------------------------------------------



SCHEDULE "B"
 


 
CanWest Petroleum Corporation Wire Transfer Instructions:


Canadian Currency:
US Currency:
 
Macleod Dixon LLP
TD Canada Trust
340 - 5th Avenue SW
Calgary, Alberta
 
Transit #: 80609-004
Account #: 0805-0637591
 
SWIFT: TDOMCATTTOR
 
 
 
Ref: Please provide Macleod Dixon LLP file number 251838 when wiring funds
 
Macleod Dixon LLP
TD Canada Trust
340 - 5th Avenue SW
Calgary, Alberta
 
Transit #: 80609-004
Account #: 0805-7301780
 
ABA#: 026-009-593
Bank of America, New York
 
 
Ref: Please provide Macleod Dixon LLP file number 251838 when wiring funds



Please contact Rashi Sengar at Macleod Dixon llp with any questions (403)
267-8241.


 